Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  06/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The  Claim 3 recites “a shaft profile which is not rotationally symmetrical” but none of the figures support the description. Therefore, applicant must provide a figure matching the claim 3 features or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, claim 1 recites the limitations “the rotational position” in line 1. There is insufficient antecedent basis for the limitation “the rotational position”. 
 	Claim 1 recites the limitations “a rotatable shaft” in line 9. It is unclear whether “the shaft” (Claim 1, line 12), references “a shaft” (claim 1, line 2) or “the rotatable shaft” (claim 1, line 9).  
Claim 1 recites “an electrode” in lines 14 and 16. It is unclear whether “an electrode” (claim 1, line 14,16) refers to “the first electrode and second electrode” (claim 1, line 4) or a new element. 

Claims 2-13, and 15-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as dependent on claim 1. 


Regarding claim 4, claim 4 recites the limitation “the circumference” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 5, claim 5 recites the limitation “the radial direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 6, claim 6 recites the limitation “the shaft profile” in line 1 and 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 7, claim 7 recites the limitation “the shaft axis” in line 1. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 8, claim 8 recites the limitation “the electrodes” in line 3. It is unclear whether “the electrodes” (claim 8, line 3) refers to “the first electrode and second electrode” (claim 1, line 2) or a new element.

Regarding claim 13, claim 13 recites the limitation “an electromotively adjustable device” in line 3. It is unclear whether “an electromotively adjustable device” (claim 13, line 3) refers to the “an electromotively adjustable device” (claim 1, line 2). 

Regarding claim 14, claim 14 recites the limitations “the rotational position” in line 1. There is insufficient antecedent basis for the limitation “the rotational position”. 

Claim 14 recites the limitation “a shaft” in line 9. It is unclear whether “the shaft” (claim 14, line 18) refers to “a shaft” (claim 14, line 2) or “a shaft” (Claim 14, line 9). 

Regarding claim 15, claim 15 recites the limitation “a shaft” line 2, “an electric motor” line 3 and “an electromotively adjustable device” in line 2. It is unclear whether “a shaft” (claim 15, line 2), “an electric motor” (claim 15, line 3), and “an electromotively adjustable device” (claim 15, line 3) refers to the limitations of “a shaft” (claim 1, line 2), “an electric motor” (claim1, line 2), and “an electromotively adjustable device” (claim 1, line 3) or new elements. 

Regarding claim 17, claim 17 recites the limitation “the shaft axis” line 2. There is insufficient antecedent basis for the limitation “the shaft axis”.

Regarding claim 20, claim 20 recites the limitation “the shaft profile” line 1 and “the circumference” in lines 2. There is insufficient antecedent basis for the limitations “the shaft axis” and “the circumference”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolsa Kimmo et al. (EP 1767400A2, hereinafter Tolsa) and in view of Ullmann Tim (EP 1767 400, hereinafter Ullmann).

Regarding claim 1, Tolsa teaches measuring arrangement for determining the rotational position, speed and/or direction (Rotational angle or rotational speed [0061], lines 1-2), of rotation of a shaft of an electric motor of an electromotively adjustable device of a vehicle, (motion of a shaft of a rotor [0016], line 2) comprising:
 
-at least one first electrode (at least one capacitor electrode [0010], line 1) and at least one second electrode (plurality of capacitor electrode formed, [0011], line2), which each form capacitor elements,

- wherein an electrical voltage can be applied to the at least one first and at least one second electrodes (apply voltage [0044], line 1). 
-a rotatable shaft, having a measuring section which has an out-of-roundness, (Shaft head could be radially extending grooves [0063], lines 2 -4).

Tolsa is silent 
-wherein the measuring section is arranged relative to the at least one first and at least one second electrodes in such a manner that the at least one first and at least one second electrodes generate an electric field (EF); 

- an evaluation unit which is conductively connected to an electrode and is designed to capacitively capture a change in the electric field (EF), in particular in the form of a change in a voltage applied to an electrode.

Ullmann teaches 
-wherein the measuring section is arranged relative to the at least one first and at least one second electrodes in such a manner that a rotation of the shaft changes the electric field (EF); (change in the electric field due to the movement of the component can be detected, [0021], lines 3-5). 

- an evaluation unit (evaluation unit, [0023], line 1) which is conductively connected to an electrode and is designed to capacitively capture a change in the electric field (EF), in particular in the form of a change in a voltage applied to an electrode (The evaluation of the electrical signals generated by the charge carriers can be carried out on the basis of concrete or digitized voltage values, [0022], lines 1-2).

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (Rotational angle or rotational speed [0061], lines 1-2) (motion of a shaft of a rotor [0016], line 2). Ullmann is considered analogous to the claimed invention because it is pertinent to the generating an electric field between the capacitive plates with the benefits of placing the component in an electric field with little installation space, a non-contact and dirt-resistant arrangement can be created (Ullmann, [0006], line3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolsa measuring arrangement to incorporate the teachings of Ullmann with the benefits of plurality of charge carriers placed around the rotating component generating different strength of electric field with an advantage of better resolutions to the measured values (Ullmann, [0012], lines 5-7).

Regarding claim 2, the combination of Tolsa and Ullmann teach claim 1, Tolsa further teaches 
-wherein at least first (at least one capacitor electrode [0010], line 1) and second electrode pairs(plurality of electrode [0011], lines 2-4) are provided, 

-wherein the first electrode pair, is designed to determine the rotational position and/or speed of the shaft and the second electrode pair, is designed to determine the direction of rotation of the shaft (Detection of θ Radial electrodes [0063] lines 2-5, figure 2e, detecting rotational speed, Axial electrodes [0064] lines 2-3 Figure 2d).

Regarding claim 3, the combination of Tolsa and Ullmann teach claim 1, Tolsa further teaches a rotationally symmetrical shaft profile (Radially extending grooves [0063], line 2).

Tolsa does not teach
 - wherein the measuring section of the shaft has a shaft profile which is not rotationally symmetrical.

Ullmann teaches 
- wherein the measuring section of the shaft has a shaft profile which is not rotationally symmetrical (the component may have geometric coding elements to change the electric field [0016], lines 1-4).

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (Rotational angle or rotational speed [0061], lines 1-2) (motion of a shaft of a rotor [0016], line 2). 

Ullmann is considered analogous to the claimed invention because it is pertinent to a geometrical coding element of a shaft which motion generating an electric field between the capacitive plates with the benefits of placing the component in an electric field (the component may have geometric coding elements to change the electric field [0016], lines 1-4) with little installation space, a non-contact and dirt-resistant arrangement can be created (Ullmann, [0006], line 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolsa measuring arrangement to incorporate the teachings of Ullmann with the benefits of plurality of charge carriers placed around the rotating component generating different strength of electric field (the component may have geometric coding elements to change the electric field [0016], lines 1-4)  with an advantage of better resolutions to the measured values (Ullmann, [0012], lines 5-7).

Regarding claim 4, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches 
-the shaft profile has radial measuring elevations distributed, over the circumference (radially extending groves [0063], line 6, Non -circular cross section [0065], lines 2-4).

Regarding claim 5, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches 
-wherein at least two measuring elevations extend to a different degree in the radial direction (Rotational angle [0063], lines 1-4).

Regarding claim 6, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches
-wherein the shaft profile is a toothed profile or a polygonal profile, wherein the shaft profile has 2 to 16, radial measuring elevations (grove may extend only a part of the radius [0063], line 6).

Regarding claim 7, the combination of Tolsa and Ullmann teach claim 1.
Tolsa further teaches
- wherein the shaft axis is arranged parallel to a central plane (PM) of the at least one first and at least one second electrodes (Axial electrodes [0064], lines 2-3, Figure 2d), preferably perpendicular to an electrode plane (PE) in which the at least one first and at least one second electrodes are arranged (Radial electrodes [0063], lines 2-5, Figure 2e).

 Regarding claim 8, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches 
-wherein the measuring arrangement comprises a printed circuit board on which the electrodes are arranged (PCB 20, figure 2a [0026], lines 1-5).

Regarding claim 9 the combination of Tolsa and Ullmann teach claim 1.
Tolsa further teaches 
-the measuring arrangement of claim 8, 
-wherein the printed circuit board has a measuring recess, wherein the measuring section of the shaft, extends into the measuring recess (shaft with an electrically conductive surface is mounted to the mounting hole [0024], lines 1-2, Figure 2a).

Regarding claim 10, the combination of Tolsa and Ullmann teach claim 1.
Tolsa further teaches measurement circuitry.

Tolsa is silent 
- wherein measuring arrangement comprises a microcontroller which is designed, to supply at least one of the at least one first and at least one second electrodes with a DC voltage.

 Ullmann further teaches
- wherein the measuring arrangement comprises a microcontroller which is designed, to supply at least one of the at least one first and at least one second electrodes with a DC voltage, (the evaluation is carried out by a microcontroller, [0023], lines 5-6).

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (Rotational angle or rotational speed [0061], lines 1-2). Ullmann is considered analogous to the claimed invention because it is pertinent to the measuring arrangement comprises a microcontroller with the advantages to control and evaluate the electrodes individually in order to prevent interference due to the other electrodes (the evaluation is carried out by a microcontroller, [0023], lines 5-6), (Ullmann [0023], lines 5-9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolsa measuring arrangement to incorporate the teachings of Ullmann the use of a microcontroller with the benefits of better measurement of capacitance change without any interferences of other electrodes (Ullmann [0023], lines 5-9).

Regarding claim 11, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches measuring arrangement according to claim 1
- wherein the evaluation unit comprises a filter unit, which is designed, to allow 
  a frequency band of a captured measurement signal to pass through. (Filter [0013], line 3).

Regarding claim 12, the combination of Tolsa and Ullmann teach claim 1.
Tolsa further teaches, measuring arrangement according to claim 1,
- wherein the measuring section, is electrically conductive, (shaft comprising an electrically conductive part, [0020], line1).

Regarding claim 14,
Tolsa teaches, method for determining the rotational position, speed and/or direction (Rotational angle or rotational speed [0061] lines 1-2), of rotation of a shaft of an electric motor of an electromotively adjustable device of a vehicle, (motion of a shaft of a rotor [0016] line 2) comprising: 

a) providing at least one first electrode (at least one capacitor electrode [0010] line 1) and at least one second electrode which each form capacitor elements (plurality of capacitor electrode formed, [0011], line2). 

Tolsa is silent
 b) applying a voltage to the at least one first and at least one second electrodes in order to generate an electric field (EF); 
c) a rotatable shaft, having a measuring section which has an out-of-roundness - wherein the measuring section is arranged relative to the at least one first and at least one second electrodes in such a manner that a rotation of the shaft changes the electric field (EF);
 d)  capturing the change in the electric field (EF) by a capacitive measurement using an evaluation unit which is conductively connected to an at least one of the at least one first and second electrodes by capturing a change in a voltage applied to the at least one of the at least one first and second electrodes’)
e) determining the rotational position, speed and/or direction of rotation of the shaft with the evaluation unit on the basis of the captured change in the electric field (EF).  

Ullmann teaches
b) applying a voltage to the at least one first and at least one second electrodes in order to generate an electric field (EF); -(an electric field can be built, [0011], lines 1-2).

 c) a rotatable shaft, having a measuring section which has an out-of-roundness (geometric coding elements, [0016], line 1), - wherein the measuring section is arranged relative to the at least one first and at least one second electrodes in such a manner that a rotation of the shaft changes the electric field (EF); (change in the electric field due to the movement of the component can be detected, [0021], lines 3-5). 
d)  capturing the change in the electric field (EF) by a capacitive measurement using an evaluation unit  (evaluation unit, [0023], line 1) which is conductively connected to an at least one of the at least one first and second electrodes  by capturing a change in a voltage applied to the at least one of the at least one first and second electrodes(The evaluation of the electrical signals generated by the charge carriers can be carried out on the basis of concrete or digitized voltage values, [0022], lines 1-2).
 
e) determining the rotational position, speed and/or direction of rotation of the shaft with the evaluation unit on the basis of the captured change in the electric field (EF). (the evaluation unit, the change in the amount of charge due to the change in the electric field due to the movement of the component can be detected, [0021], lines 3-5), rotation position [0013], lines 1-2).

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement method to measure the rotational speed and position of a shaft (Rotational angle or rotational speed [0061], lines 1-2), (motion of a shaft of a rotor [0016], line 2). Ullmann is considered analogous to the claimed invention because it is pertinent to the generating an electric field between the capacitive plates and an evaluation unit consisting of microcontroller with the benefits of control and evaluate the electrodes individually in order to prevent interference due to the other electrodes (Ullmann [0023], lines 5-9) and placing the component in an electric field with little installation space, a non-contact and dirt-resistant arrangement can be created (Ullmann, [0006], line3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolsa measuring method to incorporate the teachings of Ullmann with the benefits of plurality of charge carriers placed around the rotating component generating different strength of electric field with an advantage of better resolutions to the measured values (Ullmann, [0012], lines 5-7).

Regarding claim 15, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches 
 determining the rotational position, speed and/or direction of rotation of a shaft of an electric motor of an electromotively adjustable device of a vehicl(detection of θ [0063], lines 2-5, Figure 2e, detecting rotational speed, [0064], lines 2-3 Figure 2d).

Regarding claim 16, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches
-wherein the measuring section of the shaft has a shaft profile which is point-symmetric with respect to the shaft (Shaft head could be radially extending grooves [0063], lines 2 -4).

Regarding claim 17, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches
- wherein the measuring section of the shaft has a shaft profile which is point-symmetric with respect to the shaft axis and has at least one radial measuring elevation (Shaft head could be radially extending grooves [0063], lines 2 -4, Non-circular cross section [0065], lines2-4).

Regarding claim 18, the combination of Tolsa and Ullmann teach claim 10.
 Tolsa teaches the supply of voltage to the electrodes.

Tolsa does not teach 
the measuring arrangement according to claim 10, wherein the DC voltage is a pulsed DC voltage.

Ullmann further teaches
- wherein the DC voltage is a pulsed DC voltage. (applying voltage [0032], line 2, Figure 1). electrical signal generated by the charge carriers can be carried out on the basis of digitized voltage values, [0022, lines 1-2).

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (Rotational angle or rotational speed [0061], lines 1-2), (motion of a shaft of a rotor [0016], line 2). Ullmann is considered analogous to the claimed invention because it is pertinent to the generating an electric field between the capacitive plates on the basis of digitized voltage and evaluate the electrodes individually in order to prevent interference due to the other electrodes (Ullmann [0023], lines 5-9) and placing the component in an electric field with little installation space, a non-contact and dirt-resistant arrangement can be created (Ullmann, [0006], line3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolsa measuring arrangement to incorporate the teachings of Ullmann with the benefits of plurality of charge carriers placed around the rotating component generating different strength of electric field generated on the basis of digitized voltage values, with an advantage of better resolutions to the measured values. (Ullmann, [0022, lines 1-2) [0012], lines 5-7).

Regarding claim 20, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches 
-wherein the shaft profile has radial measuring elevations uniformly distributed over the circumference (extending grooves [0063], line 2, grove may extend only a part of the radius [0063], line 6. Non-circular cross section [0065], lines 2-4).

Claim 13 and Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tolsa Kimmo et al. (EP 1767400A2, hereinafter Tolsa) and in view of Ullmann Tim (EP 1767 400, hereinafter Ullmann) and Tajima et al. (US 5832664, hereinafter Tajima).

Regarding claim 13, the combination of Tolsa and Ullmann teach claim 1.
 Tolsa further teaches, the shaft is a rotor of a machine (motion of a shaft of a rotor [0016], line 2).

Tolsa does not teach 
-wherein that the shaft is a motor output shaft of an electromotively adjustable device of a vehicl

Tajima teaches 
measuring arrangement according to claim 1, 
-wherein that the shaft is a motor output shaft of an electromotively adjustable device of a vehicl(Rotary shaft 15 connected to motor case14, Col 3, lines 49-50 Figure 4). 

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (determining rotational angle Tolsa [0061], line 2). Tajima is considered analogous to the claimed invention because it is pertinent to one of the intended applications of the arrangement to the shaft of an adjustable vehicular device with a benefit of sensing the motor torque or the load on the shaft of a motor reliably without the influence of variations of motor characteristics for vehicle safety (Col.1, lines 61-65, Col. 2, lines 1-6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined art of Tolsa and Ullmann measuring arrangement to incorporate the teachings of Tajima with a benefit of improve vehicle safety (Col. 2, lines 1-6).

Regarding claim 19, the combination of Tolsa and Ullmann teach claim 1.
Tolsa does not teach
-wherein the shaft is a motor output shaft of at least one of a sliding roof, a window lifter, an exterior mirror, a seat, a convertible roof or a locking mechanism.

Tajima further teaches
 -wherein the shaft is a motor output shaft of at least one of a sliding roof, a window lifter, an exterior mirror, a seat, a convertible roof or a locking mechanism.
 (Rotary shaft 15 connected to motor case14, Col 3, lines 49-50 Figure 4). 

Tolsa is analogous to the claimed invention because it pertains to measuring arrangement to measure the rotational speed and position of a shaft (determining rotational angle Tolsa [0061], line 2). Tajima is considered analogous to the claimed invention because it is pertinent to one of the intended applications of the arrangement to the shaft of an adjustable vehicular device with a benefit of sensing the motor torque or the load on the shaft of a motor reliably without the influence of variations of motor characteristics for vehicle power window safety (Col.1, lines 61-65, Col. 2, lines 1-6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined art of Tolsa and Ullmann measuring arrangement to incorporate the teachings of Tajima with a benefit of improve safety for power window (Col. 2, lines 1-6). It is implied that a combined arrangement and method can be implemented in any of the said examples of claim 19, a sliding roof, an exterior mirror, a seat, a convertible roof or a locking mechanism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 8:30 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILARA SULTANA/Examiner, Art Unit 4143                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867